DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4 – 9, 13 – 15, 17 – 18, and 20 – 26 are objected to because of the following informalities:
At Line 9 of Claim 1 and Line 10 of Claim 14: the recitations “file package” require a change to - - film package - - to correct essentially typographical error. Note that Claims 2, 4 – 9, 13, and 20 fall objected with Claim 1 due to dependency and that Claims 15, 17 – 18, and 21 – 26 fall objected with Claim 14 due to dependency. For purposes of examination and to expedite prosecution, each recitation of “file package” has been considered as reciting - - film package - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 9, 13 – 15, 17, 18, and 20 - 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.
Regarding Claim 1, Lee discloses “An OLED (organic light emitting diode) touch component” (Figure 3 and Paragraph [0015]), “comprising, an array substrate formed with a wire bonding region” (Figure 3, Items 111 ‘substrate’, 170 ‘touch pad’ (Notice touch pad 170 is a wire bonding region on substrate 111.)), “a film package disposed on the array substrate and having a first slope which is provided at a side of the film package with respect to the wire bonding region” (Figure 3, Item 144 ‘organic encapsulation layer’ (Notice that organic encapsulation film 144 is disposed above substrate 111 and has a first slope to the right of Figure 3 where touch pad 170 provides the wire bonding region.)), “wherein an overlapping area of an orthographic projection of the film package on the array substrate and the wire bonding region is 0” (Figure 3 (Notice that an orthographic projection of organic encapsulation film 144 on array substrate 111 has zero overlap with the wire bonding region to the right of said orthographic projection.)), “an insulating layer disposed on the film package and the array substrate” (Figure 3, Item 146 ‘inorganic encapsulation layer’, and Paragraph [0038], Lines 9 – 12 (Notice that inorganic encapsulation layer 146 formed of insulating material is disposed on organic encapsulation film 144 and substrate 111.)), “wherein the insulating layer comprises a first portion covering a portion of the [film] package other than the first slope” (Figure 3 (Notice that a portion of insulating layer 146 that is parallel to substrate 111 and to the left of the first slope provide a first portion.)), “a second portion covering the first slope that is formed with a second slope” (Figure 3, Items 146 and 144 (Notice that a portion of 146 covering the first slope of 144 (to the right in Figure 3 after the above described first portion) forms a second slope.)), “and a third portion located in the wire bonding region” (Figure 3, Items 146 and 144 (Notice that a portion of 146 disposed on top of and in contact with layer 114 forms a third portion located in the wire bonding region.)), “and a touch electrode disposed at the insulating layer and connected with a plurality of touch electrode leads” (Figure 3, Items 152 ‘touch sensing electrode’, 180 ‘routing line’ (Notice that touch electrodes 152 are disposed at the insulating layer 146 and are connected with plural touch electrode leads 180.)), “wherein the plurality of touch electrode leads are formed with a bending structure at least in the middle of the second portion of the insulating layer, without forming a bend structure in the first portion and third portion of the insulation layer” (Figure 3 (Notice that a portion of routing lines 180 (touch electrode leads) located at the second slope as described above have a structure that bends in the middle of the second portion (i.e. step like bend) that is in the middle between the described first portion that has no bends and the described third portion that has no bends.)), “wherein an orthographic projection of the bending structure on the array substrate is in a saw-tooth shaped and formed with at least one tooth” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to form a step or saw-tooth like shape where there is at least on tooth (step) in each touch electrode lead 180 and an orthographic projection also shows the changes in slope for the step like bend on array substrate 111. In other words, the different levels of the step like bend show up as distinct lines in an orthographic view projected onto array substrate 111.  Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)), “a shape of the tooth is rectangular, trapezoidal or triangular” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to form a rectangular shaped step or saw-tooth tooth. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)), “orthographic projections of the bending structures of all of the touch electrode leads on the array substrate have the same bending direction” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same direction which show up as defined lines in a direction going into the page when view orthographically projected onto the plane of array substrate 111. In other words, the different levels of the step like bend show up as distinct lines in an orthographic view projected onto array substrate 111. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 2, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: a bending direction of the bending structure of the touch electrode lead is parallel to a slope surface of the second slope” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3.))
Regarding Claim 4, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads are formed at the same position” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 5, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads have the same shape” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 6, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structure is in a step shape and has a plurality of steps” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape with a step, slope, and step. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 7, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “characterized in that: a number of steps of the plurality of touch electrode leads is the same” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope to form a step and each lead 180 has the same number of steps. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 8, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “characterized in that: the plurality of the touch electrode leads have the same step direction” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place and same direction along the second slope to form each step. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 9, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “characterized in that: the plurality of touch electrode leads have the same step size” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place and same direction along the second slope to form each step of the same size. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 13, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “characterized in that: the bending structure is in an arc shape or an irregular shape” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to from steps that are of irregular shape without having periodicity. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 14, Lee discloses “An OLED (organic light emitting diode) display device” (Figure 3, Paragraph [0015]), “characterized in that: the OLED display device comprises an OLED  touch component” (Figure 3 and Paragraph [0015]), “which comprises: an array substrate formed with a wire bonding region” (Figure 3, Items 111 ‘substrate’, 170 ‘touch pad’ (Notice touch pad 170 is a wire bonding region on substrate 111.)), “a film package disposed on the array substrate and having a first slope which is provided at a side of the film package with respect to the wire bonding region” (Figure 3, Item 144 ‘organic encapsulation layer’ (Notice that organic encapsulation film 144 is disposed above substrate 111 and has a first slope to the right of Figure 3 where touch pad 170 provides the wire bonding region.)), “wherein an overlapping area of an orthographic projection of the film package on the array substrate and the wire bonding region is 0” (Figure 3 (Notice that an orthographic projection of organic encapsulation film 144 on array substrate 111 has zero overlap with the wire bonding region to the right of said orthographic projection.)), “an insulating layer disposed on the film package and the array substrate” (Figure 3, Item 146 ‘inorganic encapsulation layer’, and Paragraph [0038], Lines 9 – 12 (Notice that inorganic encapsulation layer 146 formed of insulating material is dispose on organic encapsulation film 144 and substrate 111.)), “wherein the insulating layer comprises a first portion covering a portion of the [film] package other than the first slope” (Figure 3 (Notice that a portion of insulating layer 146 that is parallel to substrate 111 and to the left of the first slope provide a first portion.)), “a second portion covering the first slope that is formed with a second slope” (Figure 3, Items 146 and 144 (Notice that a portion of 146 covering the first slope of 144 (to the right in Figure 3 after the above described first portion) forms a second slope.)), “and a third portion located in the wire bonding region” (Figure 3, Items 146 and 144 (Notice that a portion of 146 disposed on top of and in contact with layer 114 forms a third portion located in the wire bonding region.)), “and a touch electrode disposed at the insulating layer and connected with a plurality of touch electrode leads” (Figure 3, Items 152 ‘touch sensing electrode’, 180 ‘routing line’ (Notice that touch electrodes 152 are disposed at the insulating layer 146 and are connected with plural touch electrode leads 180.)), “wherein the plurality of touch electrode leads are formed with a bending structure at least in the middle of the second portion of the insulating layer, without forming a bend structure in the first portion and third portion of the insulation layer” (Figure 3 (Notice that a portion of routing lines 180 (touch electrode leads) located at the second slope as described above have a structure that bends in the middle of the second portion (i.e. step like bend) that is in the middle between the described first portion that has no bends and the described third portion that has no bends.)), “wherein an orthographic projection of the bending structure on the array substrate is in a saw-tooth shaped and formed with at least one tooth” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to form a step or saw-tooth like shape where there is at least on tooth (step) in each touch electrode lead 180 and an orthographic projection also shows the changes in slope for the step like bend on array substrate 111. In other words, the different levels of the step like bend show up as distinct lines in an orthographic view projected onto array substrate 111.  Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)), “a shape of the tooth is rectangular, trapezoidal or triangular” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to form a rectangular shaped step or saw-tooth tooth. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)), “orthographic projections of the bending structures of all of the touch electrode leads on the array substrate have the same bending direction” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same direction which show up as defined lines in a direction going into the page when view orthographically projected onto the plane of array substrate 111. In other words, the different levels of the step like bend show up as distinct lines in an orthographic view projected onto array substrate 111. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 15, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: a bending direction of the bending structure of the touch electrode lead is parallel to a slope surface of the second slope” (Figure 3, Item 180 (Notice that the bending direction of the bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3.))
Regarding Claim 17, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads are formed at the same position” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 18, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structure is in a step shape and has a plurality of steps” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape with a step, slope, and step. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 20, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the bending structure has more than one tooth” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape with a step, slope, step to provide more than one tooth. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 21, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structures of the plurality of touch electrode leads have the same shape” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 22, Lee discloses everything claimed as applied above (See Claim 18). In addition, Lee discloses “characterized in that: a number of steps of the plurality of touch electrode leads is the same” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope to form a step and each lead 180 has the same number of steps. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 23, Lee discloses everything claimed as applied above (See Claim 18). In addition, Lee discloses “characterized in that: the plurality of the touch electrode leads have the same step direction” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place and same direction along the second slope to form each step. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 24, Lee discloses everything claimed as applied above (See Claim 18). In addition, Lee discloses “characterized in that: the plurality of touch electrode leads have the same step size” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place and same direction along the second slope to form each step of the same size. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 25, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “characterized in that: the bending structure is in an arc shape or an irregular shape” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends to from steps that are of irregular shape without having periodicity. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).
Regarding Claim 26, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “wherein the bending structure has more than one tooth” (Figure 3, Item 180 (Notice that bending structure of each touch electrode lead 180 is parallel to the slope of the surface of insulating layer 146 at the sloping region to the right in Figure 3, such that each bending structure bends in the same positional place along the second slope and has the same stair-like shape with a step, slope, step to provide more than one tooth. Note that Figure 3 only shows the side of one lead 180 and the others are hidden behind in the view of Figure 3.)).

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed June 1, 2022 have been fully considered.
	Primarily, the Examiner disagrees that - - Lee does not disclose the above emphasized limitations “the plurality of touch electrode leads are formed with a bending structure at least in a middle of the second portion of the insulating layer, without forming a bend structure in the first portion and the third portion of the insulating layer, wherein an orthographic projection of the bending structure on the array substrate is in a saw-tooth shape and formed with at least one tooth, and a shape of the tooth is rectangular, trapezoidal or triangular, orthographic projections of the bending structures of all the touch electrode leads in the array substrate have the same bending direction” as recited in amended claim 1 - - (REMARKS, Page 10, Line 11 through Page 11, Line 2 (Line reference made by all written lines excluding blank lines and headings)). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 09, 2022